 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    AURATONE LLC,                                        Case No. 2:18-cv-02033-JCM-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    MUSIC GROUP IP, LTD., et al.,
10                           Defendants.
11

12          This case was transferred from the District of Massachusetts to this district on October 22,

13   2018. To familiarize the court with this case, the parties must meet and confer and file a joint

14   status report on the case’s procedural posture and any matters requiring court action. The joint

15   status report must be filed by November 20, 2018.

16          IT IS SO ORDERED.

17

18          DATED: October 30, 2018

19

20

21                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
